Case 1:18-cv-09048-JPO Document 26-5 Filed 03/05/19 Page 1 of 3




                             E~1rBr'r E
          Case 1:18-cv-09048-JPO Document 26-5 Filed 03/05/19 Page 2 of 3




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through February 26, 2019.

          Selected Entity Name: LAW OFFICES OF MORTON &ASSOCIATES LLLP
                               Selected Entity Status Information
     Current Entity Name: LAW OFFICES OF MORTON &ASSOCIATES LLLP
            DOS ID #:        4972972
    Initial DOS Filing Date: JULY O5, 2016
             County:
          Jurisdiction:      FLORIDA
          Entity Type:       FOREIGN REGISTERED LIMITED LIABILITY PARTNERSHIP
     Current Entity Status: ACTIVE

                             Selected Entity Address Information
    DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
    LAW OFFICES OF MORTON &ASSOCIATES LLLP
    246 WEST BROADWAY 4TH FLOOR
    NEW YORK, NEW YORK, 10013
                                 Principal Executive Office
    LAW OFFICES OF MORTON &ASSOCIATES LLLP
    246 WEST BROADWAY
    NEW YORK, NEW YORK, 10013
                              Registered Agent
    NONE


                                         *Stock Information
          Case 1:18-cv-09048-JPO Document 26-5 Filed 03/05/19 Page 3 of 3


                     # of Shares        Type of Stock         $Value per Share
                                   No Information Available

                *Stock information is applicable to domestic business corporations.

                                           Name History


         Filing Date Name Type                           Entity Name
        JUL O5, 2016 Actual          LAW OFFICES OF MORTON &ASSOCIATES LLLP

 A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in
New York State. The entity must use the fictitious name when conducting its activities or business in
                                         New York State.

           NOTE: New York State does not issue organizational identification numbers.

                                     Search Results New Search

  Services/I'ro~rams ~ Privac yPolicy ~ Accessibility Policy ~ Disclaimer ~ Return to DOS
                                   Homepa~e ~ Contact Us
